HOUSTON, Justice
(concurring specially).
In my opinion, the substance of the notice required by § 106 of the Constitution of Alabama of 1901 must include notice that the bill will require an expenditure of public funds, if that is the ease. Act No. 93-927, Ala.Acts 1993, requires the expenditure of public funds (the Jefferson County Commission must match an amount equal to the sum of all payments made by classified employees and elected officials who convert “unpaid service” to “paid service” and must pay interest on its matching payments); and I do not get a hint from the notice regarding Act No. 93-927 that public funds must be expended in the conversion of prior service to creditable service.